By the Court, Bronson, J.
I can see nothing in the cases referred to by the defendant’s counsel tending to show, that the statute in question is repugnant either to the constitution ,of the United States, or to any law which congress has passed under its power “ to regulate commerce with foreign nations and among the several states and the cases mentioned by the district attorney abundantly establish the validity of the enactment. Steamboats, when passing the wharves of the city, cannot continue their usually rapid movement without endangering the lives and the property of individuals. This police regulation was made to guard against such consequences; and it neither injures the navigation of the river, nor conflicts with any regulation of commerce by the general government.
New trial denied.